DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/9/2021 and 5/3/2021 are being considered by the examiner.
Drawings
The drawings were received on 4/9/2021. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment to the abstract filed 4/9/2021 has been entered.
The preliminary amendment to the specification filed 4/9/2021 has been entered.
The preliminary amendment to the claims filed 4/9/2021 has been entered: 
Claims 1-15 are active.
Claim Objections
Claims 1-4, 9, and 11 are objected to because of the following informalities:
Regarding claim 1, “the muzzle end” (line 1) should say “a muzzle end”, “which muzzle end has” (line 2) should say “the muzzle end having”, a colon (“:”) should be inserted after the word “comprising” in line 4, the phrase “between the muzzle end and the sleeve” should be inserted after “an annular space” in line 5, a comma (“,”) should be inserted after “two legs” in line 10, and “which locking element is” (line 10) should say “the locking element being”.
Regarding claims 2-3, “of the extension” should be inserted after “the end” in line 3.
Regarding claim 4, the word “said” should be inserted before “leg” in line 2.
Regarding claim 9, “the outer circumference” (line 3) should say “an outer circumference”.
Regarding claim 11, “the end wall” (line 4) should say “an end wall”, “the end” (line 5) should say “an end”, and the word “manner” (line 6) should say “direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The limitation “substantially tubular extension” (line 8) includes the relative term “substantially”, thus rendering the claim indefinite as to what would constitute an extension that is “substantially tubular” and what would not. As such, the word “substantially” should be deleted.
The limitation “substantially horseshoe-shaped locking element” (line 10) includes the relative term “substantially”, thus rendering the claim indefinite as to what would constitute a locking element that “substantially horseshoe-shaped” and what would not. As such, the word “substantially” should be deleted.
Claim 1 recites the limitation “the horseshoe” (line 12). There is insufficient antecedent basis for this limitation in the claim because a horseshoe was not previously recited. It is the examiner’s belief that applicant intended to refer to the locking element, which is horseshoe-shaped. As such, the limitation should say “the locking element”.
The limitation “the two legs are released from the recesses” (line 13) is unclear as claimed because applicant previously claimed that the two legs engage in one of the recesses, thus rendering unclear how the two legs can subsequently be released from “the recesses”. For examination, it was assumed that applicant intended to claim that the two legs are released from the one of the recesses. 
The limitation “end portions of the legs engage beneath an end of the extension” (lines 14-15) is unclear as what applicant intends to claim as their invention. How can the end portions of the legs engage “beneath” an end of the extension? Figs. 3a and 3b, for example, show embodiments where the inwardly directed rib is positioned radially inward of the end of the tubular extension and where a portion of the legs is positioned radially outward of the end of the tubular extension. However, neither embodiment clearly defines how the end portions of the legs would engage “beneath” an end of the tubular extension, as claimed. Clarification is required.
Regarding claim 3, the limitation “a step-like manner” (line 2) is a relative term which renders the claim indefinite because it is unclear what is considered “step-like” and what is not. It is the examiner’s belief that instead reciting “a stepped manner” would overcome the issue.
Regarding claim 4, the limitation “each [said] leg of the locking element is shaped to form an inwardly projecting web” (lines 2-3) is unclear as claimed because of the phrase “shaped to form”. For examination, it was assumed that applicant intended to claim, for example, “each said leg of the locking element forms an inwardly projecting web”.
Claim 8 recites the limitation “the mounted position” (line 2). There is insufficient antecedent basis for this limitation in the claim. A mounted position of the mounting piece was not previously claimed. For examination, it was assumed that applicant intended to recite, for example, “wherein the mounting piece is adapted to form an axial stop for the muzzle end when the tubular extension is introduced into the annular space formed between the sleeve and the muzzle end”.
Claim 12 recites the limitation “the guide groove” (line 6). There is insufficient antecedent basis for this limitation in the claim. Applicant previously recited that each of the two legs is equipped with a respective guide groove, thus rendering unclear which of the previously claimed respective guide grooves applicant is referring to by the recitation of “the guide groove”. For examination, it was assumed that applicant intended to claim, for example, “wherein the at least one inner protrusion of the sleeve is equipped with pins which are each guided in one of the respective guide grooves”.
Regarding claim 13, the limitation “wherein one of the two parts locking element and sleeve has at least one detent and the respective other part has a spring element that interacts therewith, by means of which detent and spring element the locking element can be temporarily latched in the open position relative to the sleeve” (lines 1-5) is unclear as claimed. What is meant by “one of the two parts” (line 2)? What is meant by “the respective other part” (line 3)? What does the spring element interact with (line 3)? How can one of the locking element and the sleeve contain the spring element while the other contains the detent? In Figs. 2 and 5, for example, applicant describes a spring-loaded pin (34) which is housed within the sleeve and then selectively enters into blind bores (35, 36) in the locking element. What is meant by “by means of which detent and spring element” (lines 3-4)? Clarification is required. For examination, it was assumed that applicant intended to claim, for example, “wherein one of the locking element and the sleeve has at least one detent and spring element adapted to interact with the other of the locking element and the sleeve, wherein the at least one detent and spring element is adapted to temporarily latch the locking element in the open position”.
Claim 14 recites the limitation “the mounted position” (line 3). There is insufficient antecedent basis for this limitation in the claim. A mounted position of the extension was not previously claimed. For examination, it was assumed that applicant intended to recite, for example, “wherein the tubular extension has an axial portion with an inner circumferential depression therein which forms a cavity relative to the muzzle end when the tubular extension is introduced into the annular space formed between the sleeve and the muzzle end”.
Claims 2, 5-7, 9-11, and 15 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brugger (US 2008/0098880), herein referenced ‘Brugger’.
Regarding claim 1, Brugger discloses a device (Figs. 1-8) for mounting an attachment (12) onto a muzzle end (62) of a firearm (10) having an axis (Fig. 2), the muzzle end having an outer circumference (Fig. 3E) with at least two diametrically opposed recesses (63), the device comprising: 
a sleeve (14) adapted to slide onto the muzzle end (Fig. 3A), thereby forming an annular space (22) between the sleeve and the muzzle end (Fig. 7), the sleeve having an opening (34) normal to the axis (Fig. 2);
a mounting piece (16-20) connected to the attachment (Figs. 2 and 7), the mounting piece having a tubular extension (16, 20) adapted to be introduced into the annular space formed between the sleeve and the muzzle end (Fig. 7) and adapted to be screwed to the sleeve (par. 20 lines 2-5); and 
a horseshoe-shaped locking element (36; Fig. 2) with two legs (Fig. 2) and adapted to be radially displaceable in the opening of the sleeve between a closed position (Fig. 3A), in which the two legs of the locking element each engage in one of the at least two recesses by way of an inwardly directed rib (Figs. 2 and 7; par. 21), and an open position (Fig. 3E), in which the two legs are released from the one of the at least two recesses (par. 21-22);
wherein end portions of the two legs engage beneath an end of the tubular extension when the tubular extension is introduced into the annular space and the locking element is in the closed position (Fig. 7).
Regarding claim 2, Brugger discloses wherein the end of the tubular extension is conically tapered (Fig. 7) and a side of the locking element facing towards the end of the tubular extension is of complementary shape (Fig. 7). 
Regarding claim 4, Brugger discloses wherein each said leg of the locking element forms an inwardly projecting web on a side of the rib facing away from the tubular extension (Figs. 2, 3E, and 8), said web adapted to bear against a lateral flattened portion of the muzzle end (par. 21).  
Regarding claim 5, Brugger discloses wherein the sleeve has, at an end (32) facing away from the mounting piece, at least one inner protrusion for supporting the sleeve against the outer circumference of the muzzle end (Figs. 2 and 7).  
Regarding claim 6, Brugger discloses wherein the at least one inner protrusion is equipped with at least one resilient pressure piece (40-42; Fig. 2).  
Regarding claim 7, Brugger discloses wherein the tubular extension has at least one inner protrusion for supporting the tubular extension against the outer circumference of the muzzle end (Fig. 7).
Regarding claim 8, Brugger discloses wherein the mounting piece is adapted to form an axial stop (72) for the muzzle end when the tubular extension is introduced into the annular space formed between the sleeve and the muzzle end (Fig. 7; par. 26).  
Regarding claim 9, Brugger discloses wherein the locking element has at least one grip (Fig. 2) adapted to project beyond an outer circumference of the sleeve when the locking element is in the closed position (Fig. 3A).
Regarding claim 14, Brugger discloses wherein the tubular extension has an axial portion with an inner circumferential depression therein which forms a cavity relative to the muzzle end when the tubular extension is introduced into the annular space formed between the sleeve and the muzzle end (Fig. 7).  
Regarding claim 15, Brugger discloses wherein the sleeve has one or more pressure relief openings distributed about a circumference of the sleeve (Figs. 2, 4, 7, and 8).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brugger (US 2008/0098880) as applied to claim 1 above, and further in view of Dater et al. (US 7677150), herein referenced ‘Dater’.
Regarding claim 3, Brugger does not expressly teach wherein the end of the tubular extension is graduated in a stepped manner and a side of the locking element facing towards the end of the tubular extension is of complementary shape.
Dater teaches a device (122; Figs. 6-7) for mounting an attachment (24) on a muzzle end (20) of a firearm (10), comprising at least: a sleeve (130), a mounting piece (146) with a tubular extension (150) that can be screwed into the sleeve (Fig. 7; via threaded portions 136/154), and a horseshoe-shaped locking element (70), wherein the tubular extension has an end that is graduated in a stepper manner (Fig. 7), and wherein a side of the locking element facing the end of the tubular extension is of complementary shape (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the end of the tubular extension of Brugger to be graduated in a stepped manner and a side of the locking element facing towards the end of the tubular extension to be of complementary shape as taught by Dater since it has been held that changes in shape or configuration are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration or shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 10-12, Brugger discloses wherein the sleeve has, at an end (32) facing away from the mounting piece, at least one inner protrusion for supporting the sleeve against the outer circumference of the muzzle end (Figs. 2 and 7), but does not expressly teach wherein the locking element includes a shoulder adapted to abut a stop of the sleeve when the locking element is in the open position, wherein the shoulder is formed by an end wall of a first groove formed in a first of the two legs on a side of the locking element facing away from the mounting piece and an end wall of a second groove formed in a second of the two legs on the side of the locking element facing away from the mounting piece, and wherein the stop is formed by a first screw that penetrates the at least one inner protrusion of the sleeve in a direction parallel to the axis and is guided in the first groove and a second screw that penetrates the at least one inner protrusion of the sleeve in the direction parallel to the axis and is guided in the second groove.  
Dater teaches a device (122; Figs. 6-7) for mounting an attachment (24) on a muzzle end (20) of a firearm (10), comprising at least: a sleeve (130), a mounting piece (146), and a horseshoe-shaped locking element (70), wherein the sleeve has, at an end (142) facing away from the mounting piece, at least one inner protrusion for support the sleeve against the outer circumference of the muzzle end (Figs. 6-7), wherein the locking element includes a shoulder adapted to abut a stop of the sleeve when the locking element is in the open position, wherein the shoulder is formed by an end wall of a first groove formed in a first of the two legs on a side of the locking element facing away from the mounting piece and an end wall of a second groove formed in a second of the two legs on the side of the locking element facing away from the mounting piece, and wherein the stop is formed by a first screw that penetrates the at least one inner protrusion of the sleeve in a direction parallel to the axis and is guided in the first groove and a second screw that penetrates the at least one inner protrusion of the sleeve in the direction parallel to the axis and is guided in the second groove (col. 10 lines 35-40; col. 10 line 56 – col. 11 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking element of Brugger with the claimed shoulder and stop arrangement taught by Dater in order to ensure that the locking element is able to be selectively moved in and out of the opening in the sleeve without being fully removed from the opening in the sleeve (Dater; col. 11 lines 1-4). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brugger (US 2008/0098880) as applied to claim 1 above, and further in view of Olson (US 7735406), herein referenced ‘Olson’.
Regarding claim 13, Brugger discloses wherein one of the locking element and the sleeve has at least one detent and spring element (40, 42, 50) adapted to interact with the other of the locking element and the sleeve (via insertion into a retaining groove 52; par. 18), wherein at least one detent and spring element is adapted to temporarily latch the locking element in the closed position (par. 21), but does not expressly teach wherein the spring element and the at least one detent are adapted to interact to temporarily latch the locking element in the open position.
Olson teaches a device (1) for mounting an attachment (2) on a muzzle end (4) of a firearm (3), comprising: a sleeve (21) and a horseshoe-shaped locking element (5; Figs. 5-6), wherein the locking element includes at least one slot (56) for accepting a retaining pin (8), the slot including a hole (57) at the lower end thereof (Fig. 5) for the retaining pin when in the open position (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking element of Brugger with a retaining groove through which the retaining pin can be inserted while the locking element is in the open position as taught by Olson in order to temporarily latch the locking element in the open position (Olson; col. 5 lines 37-47). 
Conclusion
Claims 1-15 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641